Citation Nr: 0824996	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for epicondylitis of 
the left and right elbows.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine.

3.  Entitlement to a compensable rating for service connected 
bilateral radiculopathy of the lower extremities.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1991 and from October 1993 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issue of entitlement to service connection for 
epicondylitis of the left and right elbows is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine results in range of motion of the lumbar spine of 
flexion of 90 degrees, extension of 30 degrees, right and 
left lateral flexion of 30 degrees, and right and left 
lateral rotation of 30 degrees, with no abnormal gait, 
abnormal spinal contour, or pain during motion.  

2.  The veteran's radiculopathy of the right lower extremity 
does not result in loss of sensation, foot drop, weakness, 
muscle atrophy, loss of strength, or loss of reflexes.  A 
right paracentral disc herniation at L1-S1 involves the right 
S1 nerve root and may or may not touch the exiting right L5 
nerve root.

3.  The veteran's radiculopathy of the left lower extremity 
does not result in loss of sensation, foot drop, weakness, 
muscle atrophy, loss of strength, loss of reflexes, or any 
other objective medical evidence of disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
veteran's service-connected disability of degenerative disc 
disease of the lumbar spine have not
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code, 5243 (2007).

2.  The criteria for a rating of 10 percent, but no higher, 
for the veteran's service connected radiculopathy of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.102; 4.1; 4.2; 4.7; 4.10; 
4.123; 4.124(a) Diagnostic Code 8520 (2007).

3.  The criteria for a compensable rating for the veteran's 
service connected radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102; 4.1; 4.2; 4.7; 4.10; 4.123; 4.124(a) 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Service connection was granted for degenerative disc disease 
in a January 2006 rating decision.  In that decision, the RO 
assigned a non-compensable rating.  In a September 2006 
rating decision, the RO changed the rating to 10 percent, 
effective September 1, 2005, and assigned a non-compensable 
rating for bilateral radiculopathy of the lower extremities.  

The veteran's claims for a higher evaluation originate from 
the January 2006 RO decision that granted service connection 
for degenerative disk disease of the lumbar spine and 
bilateral radiculopothy of the lower extremities.  These 
claims therefore stem from the initial ratings assigned to 
these disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

Degenerative Disc Disease of the Lumbar Spine

The veteran seeks an increased rating for his service 
connected degenerative disc disease of the lumbar spine, 
currently rated at 10 percent.

Under 38 C.F.R. § 4.71, degenerative disc disease is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. 
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome may alternatively be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  VA is also directed that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher rating.  Id. at 
Note (2).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service treatment records document reports of low back pain 
beginning in June 1990 and continuing through separation from 
service in August 2005.  In July 2005, the veteran underwent 
an MRI exam at the Sierra Vista Regional Health Center.  This 
MRI showed mild disc space narrowing and a right paracentral 
disc herniation at L1-S1 which "probably involves the right 
S1 nerve root" and "may or may not touch the exiting right 
L5 nerve root."  July 2006 X-rays showed nonspecific 
narrowing at L5-S1.

In July 2006, the veteran underwent VA examination of his 
lumbar spine.  The veteran reported chronic lower back pain 
with pain radiating down the legs and tingling in his big 
toe.  

Physical examination of the lumbar spine revealed no 
limitations to range of motion, even with repetition.  
Flexion was 90 degrees, extension was 30 degrees, right and 
left lateral flexion were 30 degrees, and right and left 
lateral rotation were 30 degrees.  The normal curves of the 
spine were preserved and there was no pelvic tilt.  The 
examiner did not note any paraspinal tension or tenderness on 
palpation and straight leg raising was negative bilaterally.  

The veteran had a normal gait and was able to stand on toes 
and heels.  His reflexes and strength were good.  Sensation 
to the lower extremities was intact.  

In considering DeLuca factors, the examiner remarked that 
there was no pain, fatigue, weakness, or incoordination on 
repeat testing of range of motion of the lumbar spine, 
providing evidence against this claim.  

The examiner provided a diagnosis of degenerative disc 
disease of the lumbar spine with radiculopathy and noted that 
the veteran's symptoms placed moderate limitations on impact 
activities and sports and heavy weight lifting.  

In examining the evidence of record, the Board finds that the 
veteran's orthopedic disability of the spine is appropriately 
rated for all periods.  There is no evidence of record of any 
incapacitating episodes.  

Since the record is absent for evidence of any incapacitating 
episode, rating the veteran's degenerative disc disease based 
on incapacitating episodes would not be appropriate.

Nor does application of the General Formula result in higher 
ratings.  The veteran had normal range of motion in his 
lumbar spine, and there were not any observed spasms, 
abnormal spinal contour, or abnormal gait to warrant a rating 
of 20 percent or higher under the General Formula.  In 
considering DeLuca factors, the examiner remarked that there 
was no pain, fatigue, weakness or incoordination on repeat 
testing.  This is evidence against assigning a rating higher 
than 10 percent for this orthopedic manifestation of the 
veteran's degenerative disc disease of the lumbar spine.  
There is no other evidence of record that goes to the rating 
criteria.  The Board finds that the post-service medical 
records, as a whole, provide evidence against this claim. 

Based on the above, the preponderance of the evidence is 
against assigning a rating higher than 10 percent for the 
veteran's degenerative disc disease of the lumbar spine, for 
any time during the appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation for any time period subject 
to this appeal.  Hence, his appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Bilateral Radiculopathy of the Lower Extremities

The veteran also seeks an increased rating for his service 
connected bilateral radiculopathy of the lower extremities, 
currently rated as non-compensable.

The RO has assigned a non-compensable rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for incomplete paralysis of 
the sciatic nerves.  38 C.F.R.  § 4.124a, Diagnostic Code 
8520.

Complete paralysis of the sciatic nerve warrants a 80 percent 
evaluation.  Complete paralysis is present where the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
lost.  Id.

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
atrophy, a 40 percent evaluation if it is moderately severe, 
a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).  The maximum rating to 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis, or with sciatic nerve involvement, for 
moderately severe incomplete paralysis.  Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

Here, the objective medical evidence shows that the veteran's 
radiculopathy of the lower extremities is not characterized 
by weakness, sensory loss, foot drop, bowel or bladder 
impairment, muscle atrophy, loss of strength, or loss of 
reflexes.  

At the July 2006 VA examination, the veteran reported chronic 
lower back pain with pain radiating down the legs and 
tingling in his big toe.  He stated that the pain was more 
frequent on the right side.  However, in his May 2008 letter 
to the Board, he chiefly complained of left leg sciatic pain.  
He reported difficulties with activities of daily living, 
including performing the duties of his employment and 
household chores such as cutting the grass.  

A July 2005 MRI showed mild disc space narrowing and a right 
paracentral disc herniation at L1-S1 which "probably 
involves the right S1 nerve root" and "may or may not touch 
the exiting right L5 nerve root."  This finding, arguably, 
provides some objective basis for a finding of a problem in 
the right lower extremity.  Giving the veteran the benefit of 
the doubt, the Board finds that the veteran's subjective 
complaints of pain and tingling, coupled with the results of 
the July 2005 MRI, are sufficient evidence to warrant an 
increased rating of 10 percent for radiculopathy of the right 
lower extremity.  However, in the absence of any weakness, 
sensory loss, foot drop, bowel or bladder impairment, muscle 
atrophy, loss of strength, or loss of reflexes, a higher 
rating is not warranted at this time.  

Additionally, there is no objective medical evidence to 
support a compensable rating for radiculopathy of the left 
lower extremity.  

Neither the July 2005 MRI report nor any other evidence of 
record provides objective evidence of a neurological 
disability of the left lower extremity.  On examination, 
sensation in the veteran's lower extremities was intact.  His 
reflexes and strength were normal, as was his gait.  The 
veteran was able to stand on heels and toes and straight leg 
raising was negative bilaterally.  This is evidence against 
assigning a compensable rating for radiculopathy of the left 
lower extremity.

Based on the above, the preponderance of the evidence is 
against assigning a compensable rating for the veteran's 
radiculopathy of the left lower extremity or a rating higher 
than 10 percent for the veteran's radiculopathy of the right 
lower extremity, for any time during the appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation for any 
time period subject to this appeal.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule beyond the above.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  
The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in August 2005 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although two of the issues before the Board are whether the 
veteran's degenerative disc disease of the lumbar spine and 
bilateral radiculopathy of the lower extremities are properly 
rated, the appeal arises from a claim for entitlement to 
service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

While notice applicable to increased rating claims does not 
apply to the instant case, VA did have a duty to provide the 
veteran with notice as to assignment of effective dates and 
disability ratings upon receipt of his claim for entitlement 
to service connection.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In March 2006 the RO sent the veteran a letter explaining to 
him how VA assigns disability ratings and effective dates.  
It also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  However, this 
notice was not provided to the veteran prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in September 2006, as 
well as two ratings decisions in September 2006, after the 
notice was provided in March 2006.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as a 2005 MRI from the 
Sierra Vista Regional Health Clinic.  The veteran was also 
afforded VA examinations in July 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected degenerative disc disease of the lumbar spine is 
denied.

An increased rating of 10 percent for service connected 
radiculopathy of the right lower extremity is granted.  

Entitlement to a compensable rating for service connected 
radiculopathy of the left lower extremity is denied.  




REMAND

The veteran is also seeking entitlement to service connection 
for epicondylitis of both elbows.

In order to establish service connection for a disability, 
the veteran must have a current disability.  "Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Following a VA examination in July 2006, the examiner 
diagnosed the veteran with bilateral elbow strain.  However, 
all clinical finding noted in that examination are 
essentially normal.  

Based on the above evidence, the Board has been unable to 
determine whether the veteran currently suffers from a 
disability of his elbows or merely has pain.  While the VA 
examiner diagnosed the veteran with bilateral elbow strain, 
she failed to provide a rationale for this diagnosis and the 
Board has been unable to find any objective medical evidence 
of disease or injury of record that would support a finding 
that the veteran currently suffers from a disability of the 
elbows.  Indeed, the 2006 VA examination appears to show that 
both the veteran's elbows are normal.  

Hence, on remand, the veteran should be afforded another VA 
orthopedic examination by a physician, with an adequate 
examination report and rationale for any findings.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination of his elbows by a physician.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner and the examiner 
must annotate the examination report that 
the claims folder was reviewed.  

Any necessary diagnostic tests should be 
conducted and all clinical findings 
reported in detail.  

The examiner is asked to state whether or 
not the veteran has a disability of either 
elbow, and if so, to identify the medical 
basis and underlying pathology of that 
disability.  The examiner must provide a 
rationale for any opinion stated, 
including the clinical basis for his or 
her determinations.  

2.  When the requested development has 
been completed, ensure compliance with the 
requested action and review the case on 
the basis of the additional evidence.  If 
the benefit sought is not granted, provide 
the veteran a supplemental statement of 
the case and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


